MORRISON, Judge
(dissenting).
I cannot bring myself to agree with my brethren herein. A distinguishing feature between this case and the type of case we normally encounter, as I see it, lies in the fact that the state agreed that the evidence was undisputed that appellant had the “whiskey with him for his own personal, individual use, and that defendant had no intention of selling, giving or in any manner delivering any of said whiskey to any other person.”
One of my colleagues construes the term “transport” to mean “trip,” and the other construes it to mean “continuous journey.”
I respectfully submit that neither construction gives effect to the legislative intent to authorize the transporting of liquor in a dry area where the same was purchased lawfully and is being transported for a lawful purpose; to-wit, for one’s personal consumption. I further submit that “place where the possession thereof is legal” is any place where he has the same for his own use and that one may continue to so transport so long as it is for such purpose.
Under the first construction of the term “transport” set forth above, a traveling salesman, who had medical advice to take one drink before retiring each night, leaves his home in a dry area on Monday morning, passes through a wet area where he purchases a bottle of liquor, and continues on his journey which carries him into a dry area, where he spends the night. *646Under this construction, he must throw away the bottle after the first night.
Under the second construction thereof, he may carry the bottle with him all week, but he may not start out the next Monday morning with last week’s bottle, but must buy another in order for his transportation thereof to be legal.
It is undisputed, in the case at bar, that appellant was 64 years old, had never before in his life been charged with crime, and that he was taking this one quart on a fishing trip. I cannot bring myself to believe that it was the intent of the legislature to brand him as a law violator, and therefore enter my dissent.